Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-22-00251-CV

                                   Pedro I. SAENZ III,
                                        Appellant

                                           v.

                                  LAREDO KIP, LLC,
                                      Appellee

                 From the County Court at Law No. 2, Webb County, Texas
                           Trial Court No. 2020-CVI-000951-C3
                       Honorable Victor Villarreal, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of court for this appeal are taxed against Pedro I. Saenz III.

      SIGNED August 3, 2022.


                                            _________________________________
                                            Patricia O. Alvarez, Justice